Title: To Benjamin Franklin from Sir Edward Newenham, 6 November 1780
From: Newenham, Sir Edward
To: Franklin, Benjamin


Sir
Dublin 6 Novr. 1780
I take the immediate opportunity of Mr: John Collin’s return from Paris, to Express my sincere and most Gratefull thanks to you, for your repeated favors, which have left Impressions on my mind that no Time can Efface; Happy shall I Esteem myself in every opportunity of Shewing my respect to so Great & Eminently distinguished a Character; May The Almighty long bless the United States of North America, by preserving and prolonging your Life,
There is one return which is within my own power to make to your Excellency, that is, an Earnest and friendly attention to such Americans, as the Chance of War may occasion their being Prisoners within this Kingdom; I Entreat the favor of your Excellency, if any come within your Knowledge, who may want assistance in this Kingdom, that I may be honoured with the Knowledge thereof, and nothing shall be wanting to obtain their release or render their Captivity comfortable; I already got thirteen released since the first of last July; but I wish their agent was ordered to apply to me, whereby I would be enabled to make my actions correspond with my wishes.
The same sentiments of Brotherly Love and Esteem possess the hearts of my countrymen, in general, towards the Virtuous and Magnanimous United States, as in the beginning of the Contest, between Liberty and Haughty Brittain; I do not, among my most Numerous and Extensive acquaintance, find the smallest falling off; on the Contrary, I find their love Doubled; the whole force of our Corrupted Government has been exerted to obtain addresses inimical to virtue and contrary to the spirit of our once Glorious, but nearly annihilated Constitution, but the people have remained firm; our Parliament shewed some Spirit in the beginning of last session, but towards the End they became infamously Corrupted; they denied their own words; the Declaration of rights was treated with Contempt; The Freedom of Trade was reversed, & the oeconomy of Lord Buckingham was closed with the Grossest prodigality & Corruption, we are now to have red-heeled Carlisle & Commissioner Eden, Men whose principles & Characters cannot agree with those who love the Just rights of mankind; for my part, I am convinced I shall Ever oppose them, while I am in the Irish Parliament, being firmly persuaded that their Views cannot tend to the Good of this Kingdom;— There are five new peers to be Created, three reversions of Great Employments & Nine Considerable pensions to be distributed to Satisfy the Undbounded avarice of some parracidical Members of both houses of the Irish Parliament; these Measures will occasion Such an accumulation of New-Taxes, as must soon make the Landlord feel the oppression of Government in the tenderest point; their rents ill paid; their Tenants Emigrating to the Continent of America;— I am so convinced of the truth of these opinions, that I do not mean to place any of my Sons in the Army, Law or Mercantile Line in this Kingdom; Last month I brought from England three of my Sons, two of them I have put to a marine academy, the other I intend Shall Study Physic; My Eldest is Educating under a most respectable Gentleman in the Pais de Vaud, the fifth is very young, & I have not yet fixed his Line of Life;— If I live, & America, which I ardently hope, rises in honor & Glory, I shall personaly accompany three of my Sons & fix them there; in the year 1777 I had Shipped my travelling things on Board the Isabella, Captain Thompson, & was on the point of Sailing for New-Yorke, but, to me, an unlucky accident happened the Ship, she was Stopped by an order from the Irish Revenue Commissioners—
I send this Letter under Cover to my Son at Lauzanne, as the only safe mode of convying; Happy will I Esteem myself to have the honor of a Line in return; for I own, that your health and happiness and the Prosperity of the United States, have my most sincere and Warm wishes—
I have the Honor to remain with Every Sentiment of respect Your Excellencys Most Obliged and Obt: Humble Servant
Edwd Newenham
 
Addressed: To / His Excellency Dr: Benjamin Franklin / Minister Plenipotentiary / of the United States / Paris
Notation: Edwd. Newenham 6 Nov. 1780.
